NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUL 14 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

PARANDZEM KAMALYAN                               No. 06-70424

              Petitioner,                        Agency No. A75 729 334
  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted June 10, 2010
                              Pasadena, California

Before: TROTT and W. FLETCHER, Circuit Judges, and MAHAN, District
Judge.**

       Parandzem Kamalyan, a native and citizen of Armenia, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) denial of her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable James C. Mahan, United States District Judge for the
District of Nevada, sitting by designation.
jurisdiction under 8 U.S.C. § 1252, and review adverse credibility findings for

substantial evidence. Soto-Olarte v. Holder, 555 F.3d 1089, 1091 (9th Cir. 2009).

We deny the petition for review.

      The IJ’s adverse credibility determination is supported by substantial

evidence because there were inconsistencies regarding the petitioner’s political

involvement, occupational changes from cashier to school director, and the

sequence of events surrounding the alleged political persecution. See Li v.

Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004). Furthermore, Kamalyan failed to

provide an adequate explanation for withholding information about a prior

embezzlement conviction, and for obtaining certain corroborating documents while

also claiming a lack of access to other documents. See de Leon-Barrios v. INS, 116

F.3d 391, 393-94 (9th Cir. 1997).

      In the absence of credible testimony, Kamalyan failed to establish that she

suffered past persecution nor that she has a well-founded fear of future persecution.

Therefore, she is ineligible for asylum or withholding of removal. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Due to the lack of credible testimony and corroborating documentation,

Kamalyan has also failed to demonstrate she would be tortured if returned to

Armenia. See id. at 1156-57. Accordingly, her CAT claim fails.


                                         2
PETITION FOR REVIEW DENIED.




                       3